Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A second request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
Claims 1, 2, 19, 20, 22-27, 30, and 32 are currently pending and are under examination.
Benefit of priority is to November 25, 2015.
All previous rejections are withdrawn.

New Objections and Rejections:
The disclosure is objected to because of the following informalities:
At page 11, in the legends to Figs 16 and 17, the sequence identification numbers will be in the format “SEQ ID NO:” or “SEQ ID NOs:” in accordance to 37 CFR 1.821.
The legend of Fig. 17 refers to sequence 5 twice. 
Colored drawings are mentioned at page 9, [0050], yet it does not appear that colored drawings have been submitted and/or that a request to accept colored drawings has been submitted.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See the ‘http” at page 54 at [00213].
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim 2 is objected to because of the following informalities:  
Reference should be made to a ‘solid phase support’ in step (b).
Appropriate correction is required.


While it is usual to critique the claims for 112/2 issues before addressing any 112/1 issues, it appears that it would be more clear to reverse the order so that there is an understanding as to why aspects of the methods are lacking to provide antecedent basis for the limitations within the independent and dependent claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 19, 20, 22-27, 30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The methods described Claims 1 and 2 do not appear to be described in the instant specification. 
At step 1(a) the methods provide a reaction mixture comprising two elements: 
1) unbound polymerase complex components (undefined) yet the specification at [0078] and [00101] describe the polymerase complex as comprising a: 
Polymerase,
Polynucleotide template substrate that may be self-priming but if not the components additionally inlcude
Oligonucleotide primers;
 and 
2) capture complexes which complexes each comprise a:
Polymerase, 
single stranded self-priming polynucleotide template, and a 
capture oligonucleotide conjugated to a purification moiety. 
In Claim 1, the unbound polymerase complex components do not form the capture complexes but are independent from the capture complexes. Thus, the presence of the independent unbound polymerase, polypeptide template substrate, and oligonucleotide primers in the reaction mixture is not understood.
Reference is made to Fig. 2:

    PNG
    media_image1.png
    438
    576
    media_image1.png
    Greyscale

Wherein 201 is the hairpin self-priming polynucleotide template, 202 and 208 are polymerase (though it is uncertain if the polymerases are the same or different), 203 is capture oligonucleotide conjugated to a purification moiety, and the Capture Complex comprising all three components is (ii) or 206. 
Step 1(b), wherein the capture complex is bound to a solid phase support comprising a purification binding compound is shown as (iii) or 207.
Step 1 (d), the isolated polymerase complex is (v) or 209 that is derived from the capture complex components of polymerase enzyme and single stranded self-priming polynucleotide template.
Claim 1 adds the nucleotides needed for template extension, but Claim 2 does not and therefore that aspect of Fig. 2(iv) and (v) cannot be accomplished, that is, there can be no isolation of the polymerase complex 209 without the presence of nucleotides.
Step 2(d), remove unbound polymerase components from the capture complex. The Capture Complex only comprises the bound polymerase and by Step 2(d) the Capture Complex is no more, that is, the polymerase enzyme and single stranded self-priming polynucleotide template have been isolated from the capture oligonucleotide conjugated to the purification moiety.
Also, Claim 2 is drawn to a method for positively isolating polymerase complexes, which method is described at pages 30-32 and Figs. 5 and 6.  Figure 5 is shown below:

    PNG
    media_image2.png
    421
    567
    media_image2.png
    Greyscale

The reaction mixture comprises only the polymerase complex components that are polynucleotide templates 501 and polymerase 502 which form a polymerase complex. Capture complexes are NOT added to this reaction mixture. If the polynucleotide template 501 is not self-priming, then oligonucleotide primers 504 are also added. The purification moiety 505 is conjugated to either the self-priming polynucleotide template OR to the oligonucleotide primer.  There is NO capture oligonucleotide comprising a purification moiety involved in a method for positively isolating polymerase complexes as required in Claim 2 step (a).
Regarding Claim 2(b), the capture complex does not exist in a method for positive identification of polymerase complexes.  It is the self-priming polynucleotide template OR to the oligonucleotide primer conjugated to the purification moiety binds to the solid phase support 506.
Step 2(c) is misleading because the polymerase complex is bound to the solid phase support as shown in Fig. 5(iii). It is the unassociated/unbound polymerase that is removed which results in only the polymerase complex comprising the polymerase, the polynucleotide template, and/or the oligonucleotide primer bound to the solid phase support via the purification moiety conjugated to the polynucleotide template, and/or the oligonucleotide primer, and this is Step 2(d).  The polymerase complex in Fig 5(iv) 509 is isolated by its elution from the solid phase support, and this step is not provided in Claim 2.  
Thus, the methods as set forth in Claims 1 and 2 are not described in the specification for the reasons set forth above.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 19, 20, 22-27, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1 and in Claim 2, it is not clear what comprises ‘unbound polymerase complex components”.  For example, [0078] teaches that the polymerase complex comprises polymerase, a polynucleotide template substrate, and or an oligonucleotide primer. Thus, this definition is not limited. Further, many of the polymerase complex components are the same as set forth in the capture complexes and therefore it is not clear what distinguishes the polymerase complex from the capture complex. 
Claim 19 refers to the capture complex further comprising an oligonucleotide primer, yet the single stranded polynucleotide template of Claim 1 is self-priming and does not require an oligonucleotide primer.
Claim 23 lacks antecedent basis in Claim 22 because Claim 22 refers to biotin or modified biotin and streptavidin or modified streptavidin and not to desthiobiotin and streptavidin derivatives. Claim 23 may be worded that the modified biotin is desthiobiotin or a derivative thereof and reference can be made to the streptavidin or modified streptavidin, or delete reference to streptavidin altogether.
Claim 24 states that the polymerase complex comprises a nanopore which nanopore is not mentioned in Claim 1. Therefore, the limitations of Claim 24 lack antecedent basis in Claim 1.
In Claim 2, the method for positively isolating polymerase complexes does not comprise a capture complex and noted above in the 112/2 rejection. Therefore, the inclusion of a capture complex in the reaction mixture or its binding to a solid phase support are not understood. Claim 2 step (c) states that the polymerase complexes are isolated from the polymerase complex components yet there is no description of how that method step is performed. Further, as noted above, the polymerase complexes remain bound to the solid phase support and the polymerase complex components remain in the presence of these bound polymerase complexes and not isolated therefrom until they are removed in step (d). Also, the method is to the isolation of the polymerase complex, which elution step is not provided in the Claim 2.
Claim 26 which references the capture complex polynucleotide template is not understood, as noted that the method for positively isolating polymerase complexes does not comprise capture complexes. Also, the template is stated to be self-priming in Claim 2.
Claim 31 lacks antecedent basis in Claim 30 because Claim 30 refers to biotin or modified biotin and streptavidin or modified streptavidin and not to desthiobiotin and streptavidin derivatives. Claim 31 may be worded that the modified biotin is desthiobiotin or a derivative thereof and reference can be made to the streptavidin or modified streptavidin, or delete reference to streptavidin altogether.
Claim 32 states that the polymerase complex comprises a nanopore which nanopore is not mentioned in Claim 2. Therefore, the limitations of Claim 32 lack antecedent basis in Claim 2.

Discussion of the Art of Record
Pham et al. (2012/0322666) teach double stranded nucleic acid in which a portion thereof is single stranded or nicked, wherein a polymerase and primer that binds to the template strand extend the primer strand to displaces the complementary strand.

    PNG
    media_image3.png
    492
    622
    media_image3.png
    Greyscale

 A “hook strand” 130 is analogous to the instant capture oligonucleotide, and the hook strand comprises a capture region 134 and a retrieval region 132 or purification tag.  The hook strand binds to the displaced complementary strand 100 via the capture region. The hook strand, double stranded nucleic acid comprises the template and displaced strand, polymerase, and extended strand all bind to the and affinity substrate 140 via the retrieval region.  See the image after step IV. The hook strand is released from the polymerase complex by treatment with low salt concentration at step V. 
Thus, the teachings of Pham et al. differ from the claimed methods because the capture oligonucleotide conjugated to the purification moiety must bind to the same single strand of nucleic acid template as the polymerase, and the extended strand resulting from polymerase activity displaces the capture oligonucleotide to release the polymerase complex from the capture oligonucleotide.
The remaining art of Pham ‘610, Turner ‘169, Mikawa ‘704, Fuller ‘710, and Wanunu ‘356 appear to be cited regarding hairpin nucleic acids, and these references do not cure the deficiencies of Pham ‘666.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656